[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff Middlesex Hospital (Hospital) appeals the decision of the defendant Department of Income Maintenance (DIM) sustaining the decision of the defendant Town of Colchester (Town) which denied the Hospital's application for payment of the hospital bill of one Paul Randall. The appeal is taken pursuant to General Statutes 17-292 (c) and 4-183.
There is also before the court the defendant DIM's "Submission of Supplemental Appendix to State Defendant's Brief" and the plaintiff's objection thereto. Inasmuch as the plaintiff was permitted by the court to attach various materials to its brief, which were not part of the record, the plaintiff's objection to DIM's similar request is overruled.
This case is essentially a replay of the controversy which was before the court in Veteran's Memorial Medical Center v. City of Meriden et al., No. CV91 032 26 73 (Superior Court, Hartford J.D.; March 17, 1992; Maloney, J.). Although there are, of course, some factual differences between this case and the Veteran's Memorial case, they are not of such significance as to compel a different result. Therefore, for the reasons more fully set forth in the Veteran's Memorial case, the court finds that the decisions of the defendant DIM and the defendant Town were in error.
The appeal is sustained.
MALONEY, J.